UNITED STATES COURT OF APPEALS
                           for the Fifth Circuit

                 _____________________________________

                               No. 93-2921
                            Summary Calendar
                 _____________________________________

                           UNITED STATES OF AMERICA

                                                              Plaintiff-Appellee,

                                      VERSUS

                               WAYNE L. BRANCH

                                                          Defendant-Appellant.

     ______________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
     ______________________________________________________
                        (February 17, 1995)
Before DUHÉ, WIENER and STEWART, Circuit Judges.

PER CURIAM:

     Appellant Wayne L. Branch (Appellant) appeals from the jury's

verdict finding him guilty of three counts of bank fraud, in

violation of 18 U.S.C. § 1344, and two counts of wire fraud, in

violation of 18 U.S.C. § 1343.          For the reasons below, we affirm.

                                I.    BACKGROUND

     Appellant       was   accused    in   a   seven     count     indictment    of

committing    bank    fraud,   wire    fraud   and     bank    theft   through   an

elaborate scheme of kiting checks and wire transfers.                  After trial

to a jury, Appellant was convicted of bank and wire fraud, but

acquitted of two counts of bank theft.          Only one issue is before us

on appeal.
                           II.   ANALYSIS

     Prior to trial, Appellant and the government expressed a

desire to enter into a stipulation that four of the financial

institutions   involved   were   federally       insured.1   A   written

stipulation was subsequently executed and filed with the court. It

is undisputed, however, that the stipulation was not tendered as a

trial exhibit nor was the stipulation published to the jury.

Instead, the trial court provided a jury instruction which stated,

in relevant part,

     For you to find the defendant guilty of the crimes
     charged in Counts One, Two, and Three of the indictment,
     you must be convinced that the government has proved each
     of the following beyond a reasonable doubt:

          First:    That the defendant knowingly executed or
     attempted to execute a scheme or artifice to defraud;

          Second:   That the defendant acted with the intent
     to commit fraud; and

          Third:    That the victim was a federally insured
     financial institution.

                            M    M       M   M

          You are instructed that it has been stipulated and
     agreed by the parties that the deposits of the banks
     named in the indictment were at the times alleged insured
     by   the   Federal    Deposit   Insurance    Corporation.
     Accordingly, you may accept as an established fact that
     those banks were "insured depository institutions" and
     were federally insured financial institutions.




1
     Federally insured status is an essential element of the crime
of bank fraud. See e.g. United States v. Schultz, 17 F.3d 723 (5th
Cir. 1994).

                                     2
Appellant offered no objection to the jury instruction as tendered,

nor did the Appellant request that the stipulation be published to

the jury or entered as an exhibit.

       Appellant does not contest the veracity of the stipulation,

nor    does    he   contest   the   fact       that   he   actually    executed    the

stipulation and is thereby bound by its terms.                    Instead, Appellant

simply contends that the government failed to prove each essential

element of the crime of bank fraud because it did not offer the

stipulation into evidence.          While the better practice would have

been    to    tender   the    stipulation       as    a   trial   exhibit,   we   find

Appellant's argument to lack merit.

       Appellant misapprehends the function of a stipulation.                     Once

a stipulation is entered, even in a criminal case, the government

is relieved of its burden to prove the fact which has been

stipulated by the parties.          See e.g. United States v. Harper, 460
F.2d 705, 707 (5th Cir. 1972); Poole v. United States, 832 F.2d
561, 565 (11th Cir. 1987), cert. denied, 488 U.S. 817 (1988).

Appellant himself signed the stipulation, and cannot now claim that

the government failed to offer evidence on an element to which he

confessed.      The court's instruction to the jury was both factually




                                           3
and legally correct,2 and there is no dispute that the government

proved each element of the crimes that it was required to prove.

                           III.   CONCLUSION

     For the foregoing reasons, we find that the Appellant has not

shown that the government failed to prove an essential element of

the crime of bank fraud.   Appellant's appeal is without merit, and

the judgment of the district court is AFFIRMED.




2
     The standard for reviewing an instruction is whether the jury
was misled in any way and whether it had an understanding of the
issues and its duty to determine those issues. Sandidge v. Salen
Offshore Drilling Co., 764 F.2d 252, 261 (5th Cir. 1985).       The
function of the reviewing court with respect to instructions is to
satisfy itself that the instructions show no tendency to confuse or
mislead the jury with respect to the applicable principles of law.
Rohner, Gehrig & Co. v. Capital City Bank, 655 F.2d 571, 580 (5th
Cir. Unit B Sept. 1981) (citing 9 Charles A. Wright & Arthur R.
Miller, Federal Practice and Procedure: Civil § 2558 (1971)). No
harmful error is committed if the charge viewed as a whole
correctly instructs the jury on the law, even though a portion is
technically imperfect. Sandidge, 764 F.2d at 262.

                                   4